Title: From Benjamin Franklin to [William Carmichael], [2 June 1779]
From: Franklin, Benjamin
To: Carmichael, William


[June 2, 1779]
 … Copies of the Letters, Votes &c relating to that Amiable and excellent young Man. He was mighty well received, at Court, and has a Regiment given him. Ever Since his arrival he has been industrious in moving or projecting Something or other for the Advantage of America.
I am Sorry to hear of Dissensions in Congress, You are now one of that Body, and will, I hope, contribute to heal them; I See, as you Say, that we have Wedderburnes in france as well as in England. They quarrel at me, rather than with me; for I will not quarrel with them. They write me long abusive Letters which I never answer, but treat the Gentlemen with The same Civility when we meet as if no Such Letters existed. This I think most prudent for public Character but I Suspect my Self of being a little malicious in it, for I imagine they are more vex’d by Such neglect than they would be by a tart Reply. Such malignant natures cannot long agree together even in mischief no revenge is necessary from me, I need only leave them to hiss, bite sting & poison one another.
Permit me to recommend to your Civilities the Cher. De La Luzerne who Goes over to replace Mr. Gerard. He is a Nephew of that Great man Mr. de Malesherbes President of the Cour des Aides; is much Esteemed here for his personal qualities and has a hearty Good will to the american cause. All goes as well here as I could wish; except that you are not come over as expected to assist me in the Business. A Dieu, and believe me ever Dear Sir, Yours most affectionately.
